PER CURIAM.
On June 23, 1950 we reversed the judgment below and remanded this cause for new trial, 232 S.W.2d 253. Thereafter the Supreme Court granted a writ of error and, on consideration of the merits, reversed our judgment and remanded the cause to this Court for our consideration and judgment on points 3 and 6, not passed upon by us in our former opinion, 236 S.W.2d 776.
 Point 3 involved asserted misconduct of the jury, in that one or more of the jurors stated or discussed in the jury room while they were considering the case, the question of whether the plaintiff’s employer . would fire the plaintiff after the trial. There was no evidence on such question before the jury; the tendered evidence thereon having been excluded. While we are still of the opinion that such discussion was improper, our reading of the record leads us to believe that no injury resulted to appellant on the liability issues submitted, but only as bearing on the damage issue. Point 6 complains of the amount of damages being excessive. We are of the opinion that the verdict on past and future doctor bills was excessive, since the evidence shows the doctor’s charges for past and estimated future treatments would amount to $470, while the jury allowed $750. We therefore find such answer excessive in the sum of $280.
Considering the record as a whole on the question of damages for personal injuries, and without repeating the evidence set out in our original opinion, and in the opinion of the Supreme Court, we are of the opinion that the verdict on damages for personal injuries is excessive in the sum of $3,000. Accordingly it is our order that if ap-pellees within ten days from date of this *353opinion file a remittitur in the sum of $3,-280, the balance of the judgment below for $5,470 will be affirmed; otherwise the judgment below will be reversed and cause remanded to the trial court for another trial.